Citation Nr: 1033827	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-15 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar disc 
disease beginning on February 23, 2005.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied the Veteran's claim for a rating in excess of 10 
percent for lumbar disc disease.  A December 2005 rating issue 
increased this rating to 40 percent, effective February 23, 2005.

The Veteran testified before the undersigned at a May 2008 
hearing at the RO (Travel Board hearing).  A hearing transcript 
has been associated with the claims file.

In July 2008 the Board denied the Veteran's claim for a rating in 
excess of 10 percent for lumbar disc disease prior to February 
23, 2005; and remanded the instant matter for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Board remanded the instant matter to allow the agency of 
original jurisdiction (AOJ) to obtain the Veteran's VA treatment 
records since April 2005.  A VA examination was also to be 
conducted to evaluate the current orthopedic and neurologic 
manifestations of his lumbar spine disease.

The text of the February 2009 supplemental statement of the case 
(SSOC) indicates that a VA orthopedic examination was conducted 
in October 2008 and the results of this examination are detailed.  
However, the actual examination report is not contained in the 
claims file.  The examination report is necessary to allow the 
Veteran's representative to present accurate argument in support 
of the Veteran's claim and for the Board to evaluate the 
Veteran's claim.

The text of the February 2009 SSOC indicates that a future 
examination was to be scheduled in September 2010 to determine 
whether the Veteran's lumbar disc disease had improved.  A copy 
of this examination report should be included in the claims file 
if this review examination is conducted prior to returning this 
matter to the Board.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should associate with the 
claims file, a copy of the October 2008 VA 
examination of the Veteran's back with the 
claim file.  The report of the currently 
scheduled September 2010 orthopedic review 
examination should also be also be associated 
with the claims file.

All efforts to obtain these records should be 
documented in the claims file.  If these 
records are unavailable, this should also be 
documented in the claims file.

2.  The AOJ should review the examination 
report to insure that it contains all 
information and opinions requested in this 
remand.

3.   If the benefit sought remains denied, 
the AOJ should issue a SSOC before returning 
the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

